Judgment reversed upon the law and a new trial granted, costs to appellant to abide the event. The court committed error in the following respects: (1) In refusing to submit to the jury the question of interest upon the verdict, and in adding interest to the verdict as rendered by the jury; (2) in refusing defendant’s request to withdraw a juror and to declare a mistrial because plaintiff’s counsel brought to the jury’s attention the fact that defendant was covered by insurance; (3) in permitting certain df plaintiff’s witnesses to testify to statements claimed to have been made to them by appraisers representing the insurance company (fols. 170-175). Lazansky, P. J., Kapper, Hagarty, Seeger and Cars-well, JJ., concur.